Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz: Appellant argued that the prosecutor’s failure to reveal upon the trial that he had promised a codefendant leniency in sentencing in exchange for her testifying against him deprived him of his right to due process under the Fifth and Fourteenth Amendments. The Court of Appeals considered that contention and held that there was no such promise and no violation of appellant’s constitutional rights. [See 32 N Y 2d 846.]